An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                      NO. COA14-261
                             NORTH CAROLINA COURT OF APPEALS

                                    Filed: 7 October 2014


MELISSA B. BASS,
     Employee, Plaintiff,

      v.                                           From North Carolina Industrial
                                                   Commission
                                                   I.C. No. X65648
HARNETT COUNTY,
     Employer, SELF-INSURED
     (Key      Risk     Management
     Services, Servicing Agent),
     Defendant.


      Appeal       by   Plaintiff        from    opinion     and   award   entered   20

November     2013       by    the    North      Carolina   Industrial      Commission.

Heard in the Court of Appeals 27 August 2014.


      Lucas, Denning, & Ellerbe, P.A., by Sarah E. Ellerbe and
      Martha S. Bradley, and David F. Mills, P.A., by David F.
      Mills, for Plaintiff.

      Prather Law Firm, P.C., by J.D. Prather, for Defendant.


      STEPHENS, Judge.


                        Factual and Procedural Background

      This    appeal         arises    from      Plaintiff    Employee     Melissa   B.

Bass’s     claim    for       workers’    compensation       benefits      against   her
                                  -2-
employer, Defendant Harnett County (“the County”).        Based on the

evidence   presented,   the   North   Carolina   Industrial   Commission

(“the Full Commission”) made the following pertinent findings of

fact:

           1.   At the time of the hearing before the
           Full Commission, Plaintiff was 45 years old
           and married. She had worked with Defendant-
           Employer, Harnett County, for approximately
           10 years in various capacities, and at the
           time of the alleged injury she was working
           as a paramedic.      Plaintiff’s job duties
           included responding to calls, treatment of
           emergency patients, and transporting the
           patients to the hospital, if necessary. She
           also previously worked for Harnett County as
           a secretary (Secretary IV) and as a 911
           dispatcher in the sheriff’s office.

           2.   Before the alleged injury Plaintiff had
           been   diagnosed   with    and treated   for
           rheumatoid arthritis with symptoms beginning
           prior to 2004.     Dr. Kinga M. Vereczkey-
           Porter of Sanford Specialty Clinics began
           treating Plaintiff for this condition in
           August 2004 and has continued to treat
           Plaintiff since that time.

           3.   In November 2010, Dr. Porter referred
           Plaintiff to a neurosurgeon, Dr. Michael
           Haglund at Duke to assess MRI findings and
           clinical     symptoms     consistent     with
           degenerative arthritis.   Plaintiff underwent
           a three-level cervical fusion from C4-C7
           with Dr. Haglund on 17 November 2010.

           4.   After  the    November   2010   cervical
           fusion, Plaintiff continued treating with
           Dr. [Vereczkey-]Porter for her rheumatoid
           arthritis.     Dr.   [Vereczkey-]Porter   saw
           Plaintiff on 12 January 2011, and she
                        -3-
complained of neck and upper back pain.   At
the 9 March 2011 visit, Plaintiff complained
of hand and hip pain, joint swelling, and
stiffness.

5.   Plaintiff was released by Dr. Haglund
to work full-duty as a paramedic in April
2011 without any work restrictions.

6.   At a 21 June 2011 visit with Dr.
[Vereczkey-]Porter, Plaintiff complained of
hip pain, left ear discomfort, coughing and
headaches.

7.   On   6  July  2011   ,   Plaintiff   was
performing her regular duties working as a
paramedic.   On that day, she was working
with a partner, Eddie Woodall of Benhaven
Emergency Services, when they received a
call to go to a personal residence.      When
they arrived, the patient was unresponsive.
Plaintiff testified that while she was
assessing the patient, she reached across
her body with her right arm to pick up a
cardiac monitor.   Plaintiff slated at that
time she felt a burning sensation in her
neck as she lifted the monitor.     Plaintiff
continued assessing the patient, and it was
determined that the patient needed emergency
care. Plaintiff and Woodall transported the
patient to Central Carolina Hospital in
Sanford.

8. Woodall testified:

    We had went to a call, and I
    believe it was a chest pain call.
    Went in the house, we didn’t have
    to   carry    any   equipment   then,
    because    we   kept   all   of   our
    equipment on the stretcher.        So
    when we rolled the stretcher, we
    rolled it up to the front door. I
    actually carried the bag and the
                              -4-
              monitor going in, I think.     I’m
              not for sure.       She did her
              assessment in the house, decided
              we were going to go to the
              hospital.   I grabbed the bag to
              move out to the truck, and she
              basically picked the monitor up.
              And then when we got to the truck,
              after she sat the monitor down
              beside the truck so we can — after
              we got the patient loaded and
              ready to — she said she couldn’t
              lift the stretcher.       I said,
              “okay, I got it.”    I picked the
              stretcher up.   We got the guy in
              the truck.   And that is when she
              told me that she was in a lot of
              pain.

         The Full Commission finds that Woodall’s
         testimony does not describe an injury by
         accident or a specific traumatic incident
         [of] the work assigned.

         9.   At the hospital. Plaintiff advised
         Woodall that she was experiencing pain in
         her   neck   and  arm,   therefore,   outside
         assistance was sought to help transport the
         patient into the hospital.     Plaintiff and
         Woodall then returned to the station in
         Harnett County at which time Plaintiff ended
         her shift early due to the pain she was
         experiencing.

         10. On the return trip to Harnett County,
         or possibly after she arrived, Plaintiff
         contacted her supervisor, West1 Barefoot
         (“Barefoot”), by cell phone advising that
         she would need to go home because she was
         having   pain.   Barefoot  testified that

1
  Barefoot is referred to as “Wes” Barefoot in some parts of the
record on appeal.
                     -5-
Plaintiff called him at approximately 4:38
p.m., and stated that she attributed her
pain to her lupus and “overdoing it” the
past few days.     Barefoot testified that
Plaintiff did not mention anything about
injuring her neck or right arm in any work-
related activity.

11. Plaintiff    also   sent  an    email to
Barefoot later that evening, stating that
she “had been hurting since Monday but today
it has gotten so bad that [she could not]
take the pain without some relief.”

12. Plaintiff     did   not    seek    medical
treatment for her injury at Central Carolina
Hospital   immediately   after   the   alleged
injury.    She continued treating with the
physician   treating   her   for    rheumatoid
arthritis, Dr. [Vereczkey
- ]Porter.    Plaintiff only missed part of
one shift and then continued working full-
duty as a paramedic after the alleged
injury.    As time went on, the neck pain
continued, and Plaintiff complained that she
was losing the use of the muscles in her
arms as the weakness increased.

13. Plaintiff continued to work fulltime
from 11 July 2011 until 20 September 2011.

14. Following    the   alleged  work-related
injury, Plaintiff continued treating with
Dr.    [Vereczkey-]Porter   for   rheumatoid
arthritis, and saw h[er] on 27 July 2011.
Plaintiff   complained of neck    stiffness,
tightness, and pain. Dr. [Vereczkey-]Porter
testified that Plaintiff had more muscle
spasms in the upper thoracic spine as well,
but h[er] diagnosis concerning Plaintiff’s
cervical spine did not change from the
diagnosis recorded before the alleged 6 July
2011 injury by accident.
                                         -6-
At a 20 September 2011 appointment with Dr. Vereczkey-Porter,

Plaintiff   complained      of    neck   stiffness,     tightness,     and   pain.

Dr. Vereczkey-Porter referred Plaintiff for X rays and took her

out of work.      However, Plaintiff did not relate her symptoms to

the alleged incident involving the cardiac monitor.

    On     28   September       2011,    Plaintiff     verbally    reported   the

alleged    incident   to    the     County     by    contacting    Risk   Manager

Melinda Bethune.      On 30 September 2011, she reported the alleged

work injury to her supervisor, Barefoot.                Following her report,

Plaintiff   continued      to    work    for   the   County   in   a   light-duty

position.       Regarding Plaintiff’s failure to timely report her

alleged injury, the Full Commission made the following finding

of fact:

            18. Plaintiff testified that she did not
            tell   her   supervisor   about   the   cardiac
            monitor    incident   because   she   did   not
            appreciate the seriousness of the situation
            and she hoped she would feel better after
            some rest. She offered additional testimony
            that she had just come back to work from her
            previous surgery, and she did not want to
            admit to herself or anyone else that she had
            suffered    another   injury.      Given   that
            Plaintiff was willing to tell her employer
            that she was unable to work due to pain, the
            Full Commission finds Plaintiff’s testimony
            that she did not want to admit an injury
            lacking any credibility.      Accordingly, the
            Full Commission assigns little or no weight
            to   Plaintiff’s    testimony.       The   Full
            Commission assigns greater weight to the
                                          -7-
            testimony of Barefoot than to Plaintiff or
            Woodall because Barefoot’s testimony is
            supported by the email from Plaintiff to
            Barefoot and the medical records.

    Plaintiff        saw    Dr.   Vereczkey-Porter       again     on    19   October

2011, reporting increased pain, numbness, and weakness, along

with headaches, difficulty sleeping, and other symptoms.                           Dr.

Vereczkey-Porter       referred        Plaintiff   to   her   neurosurgeon,        Dr.

Michael Haglund.           Dr. Haglund had previously treated Plaintiff

for degenerative arthritis and performed a three-level cervical

fusion on 17 November 2010.               Following that surgery, Plaintiff

had been released to work without restrictions in April 2011.

    Following visits in October and November 2011, Dr. Haglund

diagnosed    a    herniated        disk     and    degenerative          changes    to

Plaintiff’s spine.          On 29 December 2011, Dr. Haglund performed a

second    cervical     fusion     on    Plaintiff.      On    17   May    2012,    Dr.

Haglund    set   out       permanent     work   restrictions       for    Plaintiff,

limiting her to lifting no more than 30-50 pounds.                       Dr. Haglund

believed Plaintiff would reach maximum medical improvement by 29

June 2012 and assigned a 20% permanent partial impairment rating

to Plaintiff’s back with 13% attributable to the November 2010

surgery and 7% to the December 2011 surgery.

    Plaintiff returned to light duty work with the County until

31 May 2012 when she was terminated from her job as a paramedic
                                        -8-
because her work restrictions could not be accommodated in that

job.    On 1 July 2012, Plaintiff began a clerical job at West

Harnett High School, but quit on 2 August 2012 due to pain.                      At

the time of the hearing before the Commission, Plaintiff had not

sought further employment.

       In its opinion and award filed 20 November 2013, the Full

Commission found as fact that Plaintiff did not suffer an injury

by accident or a specific traumatic incident on 6 July 2011, and

that, even had Plaintiff suffered an injury by accident or a

specific     traumatic     incident     on     that    date,    the   County    was

prejudiced    by   her    failure     to     provide   timely    notice   of    the

alleged incident without justification.                 Accordingly, the Full

Commission    denied     Plaintiff’s       claims.      From    the   opinion   and

award, Plaintiff appeals.

                                 Discussion

       On appeal, Plaintiff argues that the Full Commission erred

in making findings of fact that are not supported by competent

evidence and conclusions of law that are not supported by its

findings of fact.        We disagree.

I. Standard of review

           Appellate review of an award from the
           Industrial Commission is generally limited
           to two issues:  (1) whether the findings of
           fact are supported by competent evidence,
                                        -9-
                and (2) whether the conclusions of law are
                justified by the findings of fact.       Where
                there is competent evidence to support the
                Commission’s findings, they are binding on
                appeal even in light of evidence to support
                contrary   findings.       The   Commission’s
                conclusions of law are reviewed de novo.

                It is the duty of the Commission to decide
                the matters in controversy and not the role
                of this Court to re-weigh the evidence.

Starr v. Gaston Cty. Bd. Of Educ., 191 N.C. App. 301, 304-05,

663 S.E.2d 322, 325 (2008) (citations and internal quotation

marks omitted).           “The Full Commission is the sole judge of the

weight and credibility of the evidence.”             Trivette v. Mid-South

Mgmt., Inc., 154 N.C. App. 140, 144, 571 S.E.2d 692, 695 (2002)

(citation and internal quotation marks omitted).                   This Court’s

role in reviewing an appeal of a Full Commission decision is

settled beyond any question.

II. Findings of fact

         Plaintiff first argues that portions of findings of fact 8

and 14 are unsupported by competent evidence.              We disagree.

         As noted supra, in finding of fact 8, the Full Commission

quoted      a    portion    of   Woodall’s    testimony    and   then     stated,

“Woodall’s testimony d[id] not describe an injury by accident or

a specific traumatic incident [of] the work assigned” occurring

on   6    July    2011.     Plaintiff   contends   that,   while    the    quoted
                                            -10-
testimony from Woodall does not describe a specific traumatic

incident, other testimony from Woodall did describe a specific

traumatic incident.            Plaintiff misperceives this Court’s task on

appeal.          We do not reweigh the evidence nor may we sift through

the evidence before the Full Commission in search of evidence

which would contradict the Full Commission’s findings of fact.

We     do    not     second-guess       the     Full     Commission’s        credibility

determinations.            Here, the Full Commission appears to have found

the    quoted       portion    of   Woodall’s      testimony      the   most      relevant

and/or credible in undertaking its duty to find the necessary

facts       to    resolve    Plaintiff’s      claim.       Finding      of   fact     8   is

supported by competent evidence, and Bass’s argument accordingly

must be overruled.

       Plaintiff also contends that no competent evidence supports

the    portion       of     finding    of   fact    14    which    stated      that       Dr.

Vereczkey-Porter’s            “diagnosis      concerning     Plaintiff’s          cervical

spine did not             change from the diagnosis recorded before the

alleged 6 July 2011 injury by accident.”                          However, Plaintiff

then    acknowledges         that     “[t]his   finding     [of    fact]     is   perhaps

literally true[.]”             We agree.        Dr. Vereczkey-Porter testified

that there was no change in Plaintiff’s diagnosis concerning her

cervical spine.             Because this finding of fact is supported by
                                            -11-
competent evidence, it is binding on appeal.                            Starr, 191 N.C.

App.    at    304-05, 663 S.E.2d    at    325.      We     reject       Plaintiff’s

invitation to reweigh the evidence on this point.

       Plaintiff         further     contends       that    the     Full     Commission’s

finding of fact that Dr. Vereczkey-Porter’s testimony indicated

there was no change in Plaintiff’s diagnosis did not a fortiori

compel       its    ultimate      finding    that    Bass     suffered       no    specific

traumatic injury on 6 July 2011.                    This argument is inapposite.

On     appeal,       this     Court    considers          only    whether         the   Full

Commission’s         determination         that    Plaintiff      did      not    suffer   a

specific traumatic injury on 6 July 2011 is supported by the

other findings of fact.               We are not concerned with whether the

evidence and findings of fact might support some other ultimate

finding.           Accordingly, Plaintiff’s argument on this issue is

overruled.

       Plaintiff next argues that, in finding of fact 18, the Full

Commission did “not provide a basis for the limited credibility

attributed          to   Plaintiff’s        testimony.”           This       is    patently

incorrect.          In the challenged finding, the Full Commission was

quite    specific         about      the    reasons        behind     its     credibility

determinations:

               Given that Plaintiff was willing to tell her
               employer that she was unable to work due to
                                       -12-
            pain, the Full Commission finds Plaintiff’s
            testimony that she did not want to admit an
            injury       lacking      any      credibility.
            Accordingly, the Full Commission assigns
            little    or    no   weight    to   Plaintiff’s
            testimony.      The Full Commission assigns
            greater weight to the testimony of Barefoot
            than   to    Plaintiff   or   Woodall   because
            Barefoot’s testimony is supported by the
            email from Plaintiff to Barefoot and the
            medical records.

Such credibility determinations are the sole province of the

Full Commission.       See Trivette, 154 N.C. App. at 144, 571 S.E.2d

at 695.     This argument is overruled.

    Plaintiff also argues that no competent evidence supported

the finding of fact that, even if she had suffered a specific

traumatic incident, she did not have a reasonable excuse for

failing to give her employer timely notice.                   Because we affirm

the Full Commission’s determination that Plaintiff did not, in

fact, suffer a specific traumatic injury on 6 July 2011, any

findings about reasonable excuse in the delay of reporting the

alleged incident are unnecessary, and we need not address this

argument.     We likewise need not address Plaintiff’s argument on

the propriety of the conclusions of law on the notice issue.

III. Conclusions of law

    Plaintiff’s        argument    that      the   Full    Commission     erred    in

concluding    as   a   matter     of   law    that   she    failed   to    prove   a
                                        -13-
specific traumatic incident and is thus not entitled to benefits

is based upon her allegations of error in the findings of fact

as discussed supra.       Having concluded that the Full Commission’s

findings of fact are supported by competent evidence, we again

reject Plaintiff’s contention that, had the Full Commission made

different determinations regarding the weight of the evidence

and   the   credibility    of     the    witnesses,   it    would   have     made

different    findings     which    in     turn   would     have   resulted     in

different determinations.          The opinion and award of the Full

Commission is

      AFFIRMED.

      Judges CALABRIA and ELMORE concur.

      Report per Rule 30(e).